Citation Nr: 0405463	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right little finger injury, including contracture deformity.

2.  Entitlement to service connection for disability of the 
left foot and toe. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  (By rating decisions dated in October 
1999 and January 2000, the RO determined that the veteran's 
claims of service connection were not well grounded; however, 
following enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), the RO re-adjudicated 
the veteran's claims.  This was done in February 2002.  The 
effect of the re-adjudication was to void the prior denials.)


FINDINGS OF FACT

1.  Right little finger injury residuals, including 
contracture deformity, are not related to the veteran's 
period of military service.  

2.  The veteran does not have a left foot or left toe 
disability that is related to military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right little finger 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran does not have a left foot or left toe 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA was signed into law on November 9, 2000, during the 
pendency of the veteran's claims.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of the VCAA and 
of VA's duties to both notify and assist in correspondence 
dated in June 2001, prior to the RO's re-adjudication of the 
veteran's claims in February 2002.

Specifically regarding VA's duty to notify, the June 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.

Regarding VA's duty to assist, the Board notes that the 
veteran's claims file was essentially complete prior to the 
February 2002 adjudication.  The RO had obtained the 
veteran's service medical records (SMRs) as well as treatment 
records from the VA medical center in Kansas City.  As noted 
above, the veteran did not respond to the RO's June 2001 
request for evidence, so there was no further assistance to 
be rendered.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the questions of service connection, the Board notes that 
such development is to be considered necessary only if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, there is no indication, 
except by way of unsupported allegation, that the veteran has 
a left foot or toe disability, or that a right little finger 
disability is traceable to military service.  As noted below, 
the evidence does not establish that the veteran suffered an 
event, injury, or disease in service relative to either 
claim.  Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case 
on the merits.  The Board consequently concludes that VA's 
duties to inform and assist under both the VCAA and the 
implementing regulations have been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  If any of the three required 
elements is missing, the benefit cannot be granted.

In the instant case the veteran's SMRs are completely devoid 
of any mention of injury to or treatment of either the right 
little finger or the left foot or toe.  The only evidence of 
the alleged injuries is the statement of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2003).  As the veteran is a 
layperson, his statements as to medical diagnosis or nexus to 
military service do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  He is, however, competent to say 
that he injured himself during military service.

Turning to the veteran's contentions, the Board notes that he 
has reported two separate injuries during service, one to the 
right little finger and one to a toe on the left foot.  
Nevertheless, the Board finds that the evidence does not 
support the veteran's recitation of events.  The veteran's 
SMRs, as noted above, do not refer to either injury or 
treatment therefor, and the Board finds it particularly 
significant that his separation examination did not refer to 
residuals of any such injuries.  Even upon examination of the 
veteran's extremities, no abnormality was noted.  This 
examination was conducted in August 1970, clearly after the 
veteran's injuries, claimed by him as having happened in 
1969.  

The Board also finds the veteran's several explanations for 
what happened during service as being well beyond the minor 
inconsistencies that one might expect to find in the 
retelling of the truth.  First of all, in March 1999, when 
the veteran was seeking treatment for the little finger 
contracture, he reported that approximately 20 years earlier 
an engine fell and nearly amputated the finger.  (Examiners 
who prepared March 1999 record entries appear to confuse the 
left little finger with the right one.  Nevertheless, the 
record as a whole indicates that the finger at issue is the 
right one.)  Later, when the veteran filed his claim in June 
1999, he reported that his hand and foot injuries both 
occurred in 1969, not in about 1979 as he suggested in March 
1999.  In his June 2002 notice of disagreement he said that 
he injured his finger, not by a falling engine, but by a 
drill that went through his hand, severing the right little 
finger.  He said that his toe was broken when a steel plate 
was dropped on his foot.  Finally, in his substantive appeal, 
he said that it was the dropping of steel plates that had 
severed his finger and injured his left big toe.  The single 
consistency in the retelling is that his toe was injured by a 
dropped steel plate, but even this event can not be 
reconciled with his SMRs and the exit examination results 
obtained in 1970.  The veteran's different recitations about 
what happened, considered together with evidence showing that 
he had no abnormalities of the extremities in August 1970, 
along with the absence of evidence showing any problem for so 
many years after service, leads the Board to conclude that 
the veteran does not now have a disability of the right 
little finger, left foot, or left toe that is attributable to 
any event during his period of military service.  Even if it 
is argued that the contracture of the finger was slow to 
develop after the injury, the Board finds it highly unlikely 
that the veteran injured himself to the degree he claimed 
(near complete severance of the finger) without some residual 
problem being evident when he was examined in August 1970.  
Additionally, even if the steel plate was in fact dropped on 
his toe in 1969, by the time he was seen in August 1970, he 
had no residual abnormality.  For these reasons, the Board 
finds that the veteran did not experience injury during 
military service that can be linked to current disability.  
The preponderance of the evidence is against the veteran's 
claims for service connection.  

In deciding this claim the Board takes into consideration its 
obligation to explain findings and to consider the benefit-
of-the-doubt standard.  Under the benefit-of-the-doubt 
standard, when a veteran seeks benefits, and the evidence is 
in relative equipoise, the law dictates that the benefit of 
doubt belongs to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  As noted above, the Board has determined that the 
preponderance of the evidence is against his claims.  Thus, 
in the absence of evidence of current disability that is 
traceable to in-service incurrence or aggravation of an 
injury or disease, the Board is unable to identify any basis 
for granting service connection for disability of the right 
little finger or disability of the left foot or toe.  
Gilbert, supra, at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for disability of right the 
little finger is denied.

Entitlement to service connection for disability of the left 
foot or left toe is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



